t c summary opinion united_states tax_court rodolfo garcia jr and penny a garcia petitioners v commissioner of internal revenue respondent docket no 16010-03s filed date rodolfo garcia jr and penny a garcia pro sese thomas l fenner for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time of trial the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure that resulted from respondent disallowing certain of the dollar_figure of expenses petitioners claimed were ordinary and necessary business_expenses under sec_162 regarding petitioner penny garcia’s mrs garcia employment as a high school english teacher and for petitioner rodolfo garcia’s mr garcia employment as a high school golf coach the parties filed a stipulation of settled issues in which respondent conceded additional_amounts beyond the expenses respondent allowed in the statutory_notice_of_deficiency after these concessions the issues for decision are whether mrs garcia’s claimed expenses of dollar_figure for movies theater tickets videos supplies film and film developing books drycleaning periodicals gifts and travel qualify as ordinary and necessary business_expenses under sec_162 we hold they do not 2all dollar amounts are rounded to the nearest dollar 3petitioners claimed the dollar_figure as employee business_expenses before application of the 2-percent limitation in sec_67 all dollar amounts of the expenses petitioners claimed are without regard to the 2-percent limitation 4the agreed adjustments result in a deficiency of dollar_figure the remaining adjustments still in dispute total dollar_figure if we hold in favor of respondent on all these amounts there will be a deficiency of dollar_figure whether sec_274 precludes mr garcia from deducting golf club membership fee sec_5 as ordinary and necessary business_expenses under sec_162 we hold it does some of the facts have been stipulated and are so found the stipulation of facts and accompanying exhibits are incorporated by this reference petitioners resided in la porte texas at the time they filed the petition in mrs garcia was an english teacher and mr garcia was the head golf coach at deer park high school in houston texas petitioners claimed deductions for employee business_expenses on schedule a itemized_deductions of their federal_income_tax return in connection with mrs garcia’s employment as a high school english teacher and mr garcia’s employment as a high school golf coach mrs garcia claimed expenses for movies theater tickets videos supplies film and film developing costs drycleaning book and periodical subscriptions gifts and travel the dollar_figure movie expense included movie theater admission tickets for mrs garcia to see movies she deemed relevant in teaching english 5in the stipulation of settled issues the parties still dispute dollar_figure for supplies dollar_figure for cell phone expenses and dollar_figure for meals regarding expenses mr garcia claimed in addition to the country club membership fees of dollar_figure because petitioners failed to address the expenses other than the country club fees during trial or on brief petitioners are deemed to have conceded these disputed amounts the only expenses still at issue regarding expenses mr garcia claimed are the dollar_figure country club membership fees she also claimed dollar_figure in theater expense for tickets to see camelot and to visit the houston museum of natural science and the houston arena theater she claimed a dollar_figure video expense for video rentals she viewed at home not in the classroom she also claimed dollar_figure for supplies which included costs for a flashlight camera batteries reading glasses hawaiian shirts stamps hangers dish detergent photo albums and lotion mrs garcia’s supplies expense also included valet parking for the school prom and a donation to the school’s booster club mrs garcia took pictures of her students and claimed dollar_figure in film and photo development expenses she claimed dollar_figure in cleaning expenses for the cost of dry cleaning clothes she wore while teaching and claimed dollar_figure in subscription expenses for books and periodicals she kept in her classroom these included a newspaper subscription to the houston chronicle daily newspaper and magazine subscriptions to glamour ski and prevention mrs garcia also claimed dollar_figure in gift_expenses which included costs to purchase birthday cards wedding gifts and graduation gifts for both high school and college graduations in addition mrs garcia claimed dollar_figure in travel_expenses which consisted of the cost of mrs garcia’s britrail pass on petitioners’ trip to england in her admission to see the roman baths in england hotel accommodations in reading england and tours and entertainment on a scandinavian cruise because the school did not provide a facility where mr garcia or his golf team could practice and maintain their golf skills mr garcia claimed expenses for membership dues to the baywood country club the country club allowed the team to use its practice putting green three times a week free of charge because mr garcia was a member mr garcia also had unlimited access as a member to the club’s facilities to practice and maintain his golf skills petitioners timely filed a petition for a redetermination of the expenses respondent disallowed in a statutory_notice_of_deficiency dated date after concessions we must decide whether these claimed expenses still in dispute are ordinary and necessary business_expenses under sec_162 the commissioner's determinations are generally presumed correct and the taxpayer bears the burden of proving otherwise rule a although sec_7491 shifts the burden_of_proof to the commissioner in certain situations involving examinations commenced after date as here petitioners do not assert that sec_7491 shifts the burden to respondent moreover the burden_of_proof remains with petitioners because they did not keep records to establish the business_purpose of the employee 6although petitioners claimed other expenses mr garcia paid to the baywood country club respondent conceded all expenses other than the membership dues expense of dollar_figure which is still in dispute business_expenses they claimed on their return petitioners conceded in the stipulation of settled issues most of the employee business_expenses claimed on their return they therefore bear the burden of proving they are entitled to a greater deduction than that allowed by respondent taxpayers may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 the term ordinary and necessary business_expenses means only those expenses that are ordinary and necessary and are directly attributable to the trade_or_business sec_1_162-17 income_tax regs the term does not include personal living or family_expenses id see sec_262 simply because an expense would not have been incurred but for the taxpayer’s engaging in a trade_or_business is insufficient to allow a deduction the nature of the expense must not be personal or otherwise nondeductible 52_tc_842 there are many expenses that are helpful even essential to one's business but which are not deductible in our tax system see 51_tc_213 affd 418_f2d_91 7th cir expenses of driving to and from work for example are not deductible sec_1_162-2 income_tax regs expenses for clothing worn in a taxpayer's trade_or_business and the costs of laundering the clothing are not deductible if the clothing is adaptable for nonbusiness wear see eg hawbaker v commissioner tcmemo_1983_665 car salesman not entitled to deduct costs of cleaning suits that were easily soiled with grease and dirt in addition to claim a deduction for teaching supplies it is not enough that the supplies are helpful to the students and appropriate for use in the classroom they must also be directly related to the taxpayer’s job as a teacher and a necessary expense of being a teacher wheatland v commissioner tcmemo_1964_95 respondent argues and we agree that petitioners’ claimed expenses relating to mrs garcia’s employment as a high school english teacher are personal in nature and not ordinary and necessary business_expenses giving birthday cards and wedding presents renting movies visiting the museum of natural science contributing to a holiday party subscribing to periodicals of general interest and purchasing tissues lotion and cleaning supplies are not directly attributable to the performance of the duties of a high school english teacher these are personal expenses and are thus not deductible under sec_162 as ordinary and necessary business_expenses sec_262 noland v 7effective for tax years beginning after date elementary and secondary school teachers may deduct certain school supplies up to dollar_figure from their gross_income sec_62 d as the year at issue is this provision is not at issue respondent nonetheless allowed mrs garcia and mr garcia each an amount in excess of dollar_figure commissioner 269_f2d_108 4th cir we next address whether petitioners may deduct expenses relating to mrs garcia’s european travels mrs garcia claims that her experiences during her travels gave her new insights into some of the topics she taught in her english class she only deducted the costs of her travels to places she argues were relevant to classroom material no deduction is allowable for expenses for travel as a form of education sec_274 moreover expenditures by a taxpayer for education are deductible only if the education maintains or improves skills required in the individual’s employment or the education meets the express requirements of the individual’s employer imposed as a condition_of_employment sec_1_162-5 income_tax regs the taxpayer must establish that there is a direct relationship between the costs incurred and the skills required in his or her employment jorgensen v commissioner tcmemo_2000_138 see carroll v commissioner supra simply because the education is helpful in the performance of the taxpayer’s employment does not establish that its cost is deductible while we recognize that mrs garcia may have gained insights during her travels that were helpful to her role as a high school english teacher she has not established a direct relationship between her travels and the specific skills required of her as a high school english teacher nor has she shown that the travels were expressly required by her employer accordingly petitioners are not entitled to deduct the expenses related to mrs garcia’s european travels we next address whether the amount mr garcia paid for country club_dues is deductible sec_274 contains several exceptions to the deductibility of ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business expenses paid_or_incurred for membership in any club organized for business pleasure recreation or other social purpose are not deductible sec_274 more specifically expenses paid for golf and country club_dues are not deductible sec_1 a iii a income_tax regs in addition the legislative_history to sec_274 emphasizes that it is a strict nondeductibility rule see h rept pincite 1993_3_cb_167 no one including golf professionals or instructors may deduct club_dues congress explained that the non-deductibility rule eased compliance with former law that required determining whether the primary purpose of belonging to the country club was personal id accordingly petitioners are not entitled to deduct dollar_figure that they paid in for mr garcia’s membership in the baywood country club we find that petitioners failed to establish that they were entitled to deduct these disputed expenses as ordinary and necessary expenses for their respective teaching positions accordingly we sustain respondent’s determination as to the claimed expenses still in dispute we turn now to whether petitioners are liable for the accuracy-related_penalty under sec_6662 respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalty see 116_tc_438 respondent determined that petitioners are liable for the accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 petitioners reported taxable_income of dollar_figure and federal_income_tax of dollar_figure respondent determined in the statutory_notice_of_deficiency that petitioners’ taxable_income was dollar_figure and that petitioners had an income_tax deficiency of dollar_figure we are satisfied that petitioners substantially understated the income_tax required to be shown on their return and that respondent has met his burden of production with respect to the accuracy-related_penalty 8as we discussed supra note because we find for respondent on all amounts still in dispute petitioners’ deficiency is dollar_figure the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs petitioners argue that the penalty should not apply because they should be able to deduct expenses as other professionals are able to deduct business-related expenses petitioners contend that they incurred these expenses because the school district lacked the funds necessary to develop and improve their teaching abilities as an english teacher and a golf coach while the commissioner bears the burden of production under sec_7491 taxpayers bear the burden_of_proof with regard to reasonable_cause higbee v commissioner supra pincite we find that petitioners failed to establish that there was reasonable_cause for the underpayment we recognize that mr garcia may have had good intentions when he joined the country club to give his team a place to practice golf and that some of mrs garcia's expenses were incurred with her students' best interests in mind the fact remains however that petitioners failed to establish how the expenses at issue were directly related to either petitioner’s trade_or_business of earning income as an educator and were in certain instances explicitly not deductible by operation of statute see sec_274 m sec_1_274-2 income_tax regs petitioners also did not consult a professional tax advisor while apparently motivated by a desire to enhance the education of their students petitioners have failed to show reasonable_cause for the underpayment caused by petitioners’ claimed expenses we therefore sustain respondent's determination regarding the accuracy-related_penalty under sec_6662 to reflect the concessions of the parties decision will be entered under rule
